Citation Nr: 1032412	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for depression 
prior to November 2, 2006, and a rating higher than 30 percent 
since.

2.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance (A&A) or on account of being 
housebound (HB).




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from July 1974 to August 
1976.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
originated from January 1995, March 1999, and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In February 2003, the Board denied a rating higher than 30 
percent for the Veteran's bilateral pes planus (flat feet).  As 
well, the Board determined he was not entitled to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  Additionally, the Board remanded for further development 
his claims for a total disability rating based on individual 
unemployability (TDIU) and SMP based on the need for regular A&A 
or at the HB rate.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court or CAVC).  In June 
2003, the Court vacated the Board's decision concerning the 
denial of an increased disability rating for the bilateral 
pes planus and remanded this claim to the Board for further 
development and readjudication consistent with the terms of a 
Joint Motion.  The Joint Motion indicated the Veteran did not 
contest the Board's disposition of the claim concerning his 
purported entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  Nor did he, 
or could he at the time, contest the Board's decision to remand 
his other claims for a TDIU and SMP since those claims had not 
been finally decided.

The Joint Motion indicated the Board had failed to adequately 
address the notice requirements of the Veterans Claims Assistance 
Act (VCAA), especially insofar as providing sufficient reasons 
and bases as to how VA had met the requirements of 38 U.S.C.A. § 
5103(a).  



Consequently, upon receiving the file back from the Court, the 
Board in turn remanded this case to the RO in March 2004 to 
comply with the Court's order.  The remand directed the RO to 
take steps, consistent with the VCAA, to satisfy VA's duty to 
notify the Veteran as to what evidence was needed to substantiate 
his claims, as well as to notify him of his and VA's respective 
evidence gathering responsibilities.  Subsequently, the case was 
returned to the Board for continuation of appellate review.

In August 2005, the Board issued another decision that again 
denied an increased rating for the bilateral pes planus and again 
remanded for further development the issues relating to a TDIU, 
and to SMP, and also remanded for further development the issue 
of entitlement to a higher initial rating for the depression.

The Veteran appealed the Board's August 2005 decision regarding 
the increased rating for pes planus to the Court.  The Court 
again vacated the Board's decision regarding this claim in an 
October 2007 memorandum decision.  

The Board issued a decision in March 2007 denying an initial 
rating higher than 10 percent for the depression.  And in a June 
2008 Order, granting a Joint Motion, the Court vacated the 
Board's March 2007 decision and remanded this claim to the Board 
for further development consistent with the Court's Order.

In an even more recent January 2009 decision, the Board again 
denied the claim for an increased rating for the pes planus.  
However, the Board also again remanded the remaining claims for 
an initial rating higher than 10 percent for the depression and 
for a TDIU and SMP for still further development.

In a May 2009 decision since issued, the Remand and Rating 
Development Team at the RO granted the TDIU claim, also 
Dependents' Educational Assistance (DEA), and increased the 
rating for the depression from 10 to 30 percent retroactively 
effective as of November 2, 2006.



So the only issues that remain are whether the Veteran was 
entitled to a rating higher than 10 percent for the depression 
prior to November 2, 2006, whether he has been entitled to a 
rating higher than 30 percent since, and whether he is entitled 
to SMP based on the need for regular A&A or on account of being 
HB.


FINDINGS OF FACT

1.  Even prior to November 2, 2006, the Veteran's depression was 
manifested by symptoms of depressed mood, anxiety, difficulty in 
socializing, sleep impairment, irritability, suicidal ideation 
(without plans), resulting in moderate impairment in his social 
and occupational functioning.

2.  At no time, however, either prior to or since November 2, 
2006, has the Veteran's depression caused more than depressed 
mood, anxiety, difficulty in socializing, sleep impairment, 
irritability, suicidal ideation (without plans), as well as 
decreases in energy, motivation, and interest in activities; it 
has not been shown that his depression causes circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking. 

3.  The Veteran is not blind or in a nursing home and, despite 
his disabilities, is able and competent to perform his activities 
of daily living (ADLs) and protect himself from his environment 
without regular assistance from another person.

4.  The Veteran also is not confined to his home (dwelling) and 
the immediate premises as a result of his disabilities.




CONCLUSIONS OF LAW

1.  For the initial period at issue prior to November 2, 2006, 
the criteria are met for a higher 30 percent rating for the 
depression.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2009).  

2.  But neither prior to nor since November 2, 2006, have the 
criteria been met for a rating higher than 30 percent for the 
depression.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2009).  

3.  The criteria also are not met for SMP based on the need for 
regular A&A or on account of being HB. 38 U.S.C.A. §§ 1110, 1131, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant factual 
background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements:  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, a letter satisfying the necessary notice 
requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran 
in September 2005.  This letter informed him of the evidence 
required to substantiate his claims and apprised him of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  

As this case dates back many years, these VCAA notice 
requirements were not in effect when the RO initially considered 
these claims.  So this informational letter was not sent prior to 
initially adjudicating the claims, the preferred sequence.  
Nevertheless, the Appeals Management Center (AMC) has since 
readjudicated the claims in an April 2010 SSOC, including 
considering any additional evidence received in response to the 
VCAA notice since provided.  The SSOC cited the applicable 
statutes and regulations and discussed the requirements for SMP 
and higher ratings for service-connected disabilities like the 
depression at issue, as well as discussed the reasons and bases 
for not granting these claims.  So the timing defect in the 
provision of the VCAA notice, since it did not precede the 
initial adjudication of these claims, has been rectified 
("cured").  See again Mayfield IV and Prickett, supra.



Furthermore, specifically in regards to the claim for higher 
ratings for the depression (before and since November 2, 2006), 
where a claim as here arose in another context, namely, the 
Veteran trying to establish his underlying entitlement to service 
connection, and the claim since has been granted and he has 
appealed a downstream issue such as the initial disability rating 
assigned, the underlying claim has been more than substantiated 
- it has been proven, thereby rendering § 5103(a) notice no 
longer required because the initial intended purpose of the 
notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice requirements 
for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.

Thus, because the Veteran has received the required notice in the 
SOC and SSOCs that have been issued since the granting of service 
connection for his depression and initiation and perfection of 
his appeal for a higher rating for this condition, VA's duty to 
notify concerning this downstream issue has been satisfied.

And as for the duty to assist, the RO obtained the Veteran's 
Social Security Administration (SSA) records, 
private medical records, and VA evaluation and treatment records 
- including the reports of his VA compensation examinations 
assessing the severity of his depression and other disabilities 
as they also concern his claim for SMP.  The reports of these 
examinations, and the other evidence of record, contain the 
findings needed to properly adjudicate his claims.  So another 
examination is not needed, particularly since the Board has 
previously remanded this case for this very reason, to have his 
disabilities reevaluated.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 
Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Determining Ratings for Service-Connected Disabilities

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  And when this occurs, the rating must be "staged" to 
reflect this change in severity of the condition.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (mandating this consideration 
and practice when the Veteran timely appeals the rating initially 
assigned for a disability following the granting of service 
connection); and Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(extending this practice to claims for increased ratings even 
when the Veteran did not timely appeal the initial rating).

Here, the Veteran already has what amounts to a "staged" rating 
since his depression was initially rated as 10-percent disabling 
until the increase to 30 percent as of November 2, 2006.  The 
Board therefore need only determine whether these ratings are 
appropriate, which could result in increasing the rating for 
either or both of these periods at issue.

The Veteran's lay statements and testimony are considered 
competent evidence when describing his symptoms of disease or 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
But his lay statements and testimony regarding the severity of 
his symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  
And the ultimate probative value of his lay testimony and 
statements is determined not just by his competency, 
but also his credibility to the extent his statements and 
testimony concerning this is consistent with this other evidence.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.



Mental disorders are evaluated under a General Rating Formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in this regulation.

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In a November 2000 decision, the Board denied service connection 
for a psychiatric disorder other than posttraumatic stress 
disorder (PTSD) and for PTSD specifically.  However, that 
decision remanded the ancillary issue of entitlement to service 
connection for disabilities claimed as depression, substance 
abuse, intrusive thoughts, isolation, rage, alienation, survival 
guilt, psychosis, and pain secondary to service-connected 
bilateral pes planus.  

And a subsequent October 2002 RO decision granted service 
connection for major depressive disorder associated with the 
bilateral pes planus.  The RO, as mentioned, assigned an initial 
10 percent rating retroactively effective from September 29, 
1998, and the Veteran appealed.

In a May 2009 decision during the pendency of this appeal, the RO 
increased the rating for the major depressive disorder to 30 
percent, but only retroactively effective from November 2, 2006 
(so not all the way back to September 29, 1998, the effective 
date of the initial 10 percent rating).  The Veteran has since 
continued to appeal for an even higher rating.  See AB v. Brown, 
6 Vet. App. 35 (1993).  So the Board must assess his ratings both 
prior to and since November 2, 2006.



The General Rating Formula for Mental Disorders provides a 100 
percent rating for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  



A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress; or symptoms controlled by 
continuous medication.  

A noncompensable rating is assigned when a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning or 
to require continuous medication.

See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But this list of examples for a 
particular rating is not exhaustive or 
all-inclusive, rather, it permits consideration of the items 
listed as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. 
§ 4.130.  In determining whether the Veteran meets the criteria 
for a higher rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).



In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See generally 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  



A.  Entitlement to a Rating Higher than 10 percent for the 
Depression prior to November 2, 2006

For reasons and bases that will be discussed, the Board finds the 
Veteran's depression deserved the higher 30 percent rating even 
prior to November 2, 2006, so to this extent the Board is 
granting his appeal.  38 C.F.R. §§ 4.3, 4.7.  But his depression 
has never been more than 30-percent disabling, either prior to or 
since this date, so in this respect the Board is denying his 
appeal for reasons and bases that also will be discussed.

A VA compensation examiner in March 1997 reported the Veteran was 
tense, anxious, edgy, and depressed, yet correctly oriented (to 
time, place, person and situation).  There was no evidence of 
active hallucinations or delusions.  However, his attention and 
concentration were impaired and he had difficulty with mental 
calculations.  His memory and recall of recent events were also 
slightly impaired.  There was no evidence of looseness of 
association, flights of ideas, or pressured speech.  He denied 
being actively suicidal or homicidal.  The examiner assigned a 
GAF score of 55-60, reflecting moderate symptoms or moderate 
difficulty in social or occupational functioning.  He commented 
that the Veteran had primary problems with substance abuse, as 
well as mixed personality disorder and generalized 
anxiety disorder.  His primary symptoms related to temper control 
and agitation.

The Veteran was seen in a VA mental health clinic on several 
occasions between June and September 1998 for routine follow-up.  
He expressed no particular psychiatric complaints and the 
examiners did not record any pertinent abnormal clinical 
findings.  A diagnosis of personality disorder, not otherwise 
specified, was assigned and the examiners recorded then current 
GAF scores from 80-85, indicating absent or minimal symptoms and 
good functioning in all areas.

A July 2001 VA mental health clinic note mentions the Veteran's 
history of holding his mother when she died and having to 
identify his younger brother's body at a morgue in the late 
1980s.  The examiner indicated the Veteran was very sad about 
those unfortunate incidents, noting also they had contributed to 
his depression.  


He also reported hearing voices, but denied having any 
hallucinations.  He enjoyed being around people, but felt very 
lonely.  He also reported having poor sleep, occasional 
nightmares, and some flashbacks about a lot of events in his 
life.  The examiner stated the Veteran's mood was labile at times 
and that his speech was tangential, rambling, easily derailed, 
and near manic.  Other times, he was crying, tearful, and sad, 
and appeared a bit insecure.  His affect was extremely broad.  
He was not then currently homicidal or suicidal.  The examiner 
noted the Veteran had no then current hallucinations, but was a 
bit delusional and was suffering from intrusive thoughts.  The 
listed diagnoses included personality disorder and psychosis, not 
otherwise specified; depressive disorder, not otherwise 
specified; and rule out PTSD as related to his brother.  The 
examiner assigned a GAF score of 55.

In August 2001, the Veteran was seen in the substance abuse 
clinic and stated that he had been feeling "wonderful."  No 
psychiatric complaints were noted and the examiner recorded no 
pertinent abnormal clinical findings.  A December 2001 examiner 
indicated the Veteran appeared euthymic and was frequently 
laughing and joking.  He was circumstantial at times and was a 
bit histrionic.  He showed some immaturity and insecurity, with a 
broad affect.  The examiner assigned a GAF score of 65, 
indicating mild symptoms, but generally functioning pretty well.

A VA examiner in January 2002 assigned an even higher GAF score 
of 70.

The Veteran had another VA psychiatric compensation examination 
in May 2002.  He reported to the examiner that his feet hurt him 
all the time; he stated that he could not exert himself much and 
that caused him to be more depressed.  He indicated he had some 
hopeless/helpless feelings and felt tired and let down a lot, but 
that spiritual help through the church had really changed him as 
a person.  He denied being irritable, upset, or angry.  He also 
denied having any hallucinations or delusions, denied being 
agitated or aggressive, and denied being suicidal or homicidal, 
but stated that his feet had gotten worse and that caused him to 
be more upset and depressed.  The examiner reported that the 
Veteran was well oriented and that there was no evidence of 
hallucinations or delusions.  His attention and concentration 
were impaired, however, and he had some difficulty with 
mental calculations.  No other pertinent abnormal clinical 
findings were recorded.  The examiner diagnosed depressive 
disorder, not otherwise specified; history of substance abuse, in 
remission for the past three years; and mixed personality 
disorder; and listed a GAF score of 60, stating his belief that 
the Veteran's depressive symptomatology related to his service-
connected condition had occasionally interfered with him socially 
as well as industrially.

An August 2002 clinic note states the Veteran had no psychiatric 
complaints and indicated he felt he did not need any psychiatric 
medication at that time.  The examiner indicated the Veteran's 
mood was euthymic and his affect broad.  He remained a bit 
histrionic and appeared a bit immature, but no other abnormal 
psychiatric clinical findings were noted.  The examiner recorded 
a GAF score of 65.

Following the Board's August 2005 remand, additional private 
treatment records dated from March 1992 through October 2005 were 
received.  These additional records, however, concern disorders 
other than the Veteran's depression and do not mention any 
psychiatric complaints or clinical findings.

Also received pursuant to the Board's remand were VA clinic 
reports, primarily from the mental health clinic, dated from 
March 2003 through October 2006.  The examiners noted few, if 
any, symptoms of depression or anxiety and regularly reported a 
GAF score of at least 70.  One examiner, in October 2005, 
recorded essentially no psychiatric complaints by the Veteran, 
including his denial that he was having any depression, anxiety, 
or nervousness, and noted essentially no pertinent abnormal 
psychiatric clinical findings.  She listed a GAF score of 60, 
however.

The RO granted service connection for depression as secondary to 
the Veteran's service-connected pes planus, retroactively 
effective from September 29, 1998.  Most of the examiners who 
evaluated his psychiatric symptomatology between 
mid-1998 and 2006 listed GAF scores of at least 65, often as high 
as 70, indicating he had just relatively "mild" symptoms or 
some difficulty in social or occupational functioning. 

The Board also sees, however, that a VA examiner in July 2001 
recorded a lower GAF score of 55, suggesting slightly more severe 
("moderate") symptomatology and resulting social and 
occupational impairment.  The examiner stated the Veteran was 
very sad about events that had occurred during the 1980s, albeit 
unrelated to his military service (instead concerning deaths in 
his immediate family), and that they in turn had contributed to 
his depression.  It was also noted he was visibly crying at times 
during the interview.  As well, the examiner indicated the 
Veteran was somewhat delusional and suffering from intrusive 
thoughts.  The examiner diagnosed personality disorder, 
psychosis, and rule out PTSD, in addition to depressive disorder.  
The examiner's report is unclear as to exactly how much 
the Veteran's depressive symptoms, versus those attributable to 
the other psychiatric disorders mentioned, contributed to his 
overall level of social and occupational impairment, as in turn 
reflected in the GAF score of 55.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  But it is apparent he was also 
experiencing at least some psychiatric symptoms that were 
unrelated to his depression.  Most importantly, though, just one 
month later another examiner indicated, by the Veteran's own 
account, that he had been "feeling wonderful;" he had no 
psychiatric complaints and the examiner listed a GAF score of 65, 
indicating not more than "mild" social and occupational 
impairment.

Subsequently, in May 2002, the Veteran reported to a VA 
psychiatric examiner that his feet hurt all the time, preventing 
him from being able to exert himself much and causing him to be 
more depressed.  He reported few other psychiatric symptoms and 
the examiner commented that the Veteran's depressive symptoms due 
to his feet had only occasionally interfered with him socially 
and industrially.  The examiner assigned a GAF score of 60, which 
is on the very fringe of moderate versus just mild symptoms.  
Similarly, another VA examiner in October 2005 assigned a 
GAF score of 60, although that examiner noted the Veteran had 
specifically denied experiencing any symptoms of depression.



In the Court-granted Joint Motion, it was noted that a private 
physician in May 2005 had indicated the Veteran had severe 
fluctuating moods.  But it should be pointed out that this 
physician was merely referencing the Veteran's subjective 
complaints.  Moreover, it is not shown that this physician is 
trained in psychiatry, psychology or in the evaluation or 
treatment of mental health related disorders.  Cf. Black v. 
Brown, 10 Vet. App. 279 (1997) (indicating an opinion may be 
reduced in probative value, even where the opinion comes from 
someone with medical training, if the medical issue requires 
specialized knowledge).

The Board also sees that the contemporaneously dated VA 
psychiatric outpatient records during this time noted GAF scores 
of 70, so indicative of mild symptoms.  

Nevertheless, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And the Veteran deserves the 
benefit of the doubt in this circumstance, permitting the 
assignment of the higher rating when the Board is unable to 
decide which rating (higher versus lower) is most appropriate.  
38 C.F.R. § 4.3.

In considering the criteria outlined in the Rating Schedule, the 
Veteran has been described as having problems with his memory.  
In February 2005, VA outpatient records noted that his insight 
was limited and judgment impulsive.  His speech was tangential, 
rambling, easily derailed, and nearly manic.  While these 
symptoms have not been attributed to his depression, during this 
time he did refer to suicidal thinking when speaking about the 
lingering effects of the chronic pain in his feet from his pes 
planus (which was the basis for service connecting his 
depression).  He also consistently reported difficulty sleeping 
and, in July 2001, a VA examiner noted the Veteran's mood was 
labile.  



Still further, as at least some VA clinicians noted - including 
his social worker and psychiatrist, the Veteran's GAF scores of 
55 and 60 contemplate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with coworkers).  So all this considered, 
he is entitled to the higher 30 percent rating even prior to 
November 2, 2006, because there were competent and credible 
indications of this slightly greater level of social and 
occupational impairment even prior to this date.  This rating 
increase instead will extend back to the effective date of his 
initial rating - September 29, 1998.

Although the reported findings are consistent with this higher 30 
percent rating (rather than just 10 percent), as explained below, 
the record does not support assigning an even higher rating at 
any time since September 29, 1998.

B.  Entitlement to a Rating Higher than 30 Percent for the 
Depression

VA outpatient records dated between November 2006 and March 2009 
show that the Veteran was monitored periodically for his 
psychiatric condition.  His reported symptoms that included 
depression, decreased concentration, anhedonia, irritability, 
decreased energy, audio hallucinations, and sleep impairment.  
However, for the most part the examiners noted that he was 
properly groomed, that his speech was clear, concise, coherent 
and goal directed, and that his thoughts were appropriate.  His 
medications included Citalopram and Trazadone.  

There were also periods of exacerbations of his depression, 
though just temporary.  In November  2006, he reported an 
increase in symptoms.  These symptoms included nightmares, 
agitation, increased apathy, and auditory hallucinations.  
A GAF score of only 48 was reported, suggesting severe social and 
occupational impairment according to the DSM-IV.  The remaining 
VA outpatient records show slightly higher scores of 50, which, 
while still within the range for severe social and occupational 
impairment, are on the fringe of moderate symptoms and impairment 
in comparison.  In March 2009, a depression screen identified 
severe depression.  The GAF score was 50.

The Veteran's treating licensed clinical social worker at the Vet 
Center reported in a March 2009 statement that the Veteran had 
separated from his spouse.  He reported symptoms that included 
sleep impairment, suicidal thoughts with no plans, avoidance, 
distrust of others, loss of interest in activities, depression, 
emotional numbing, and panic attacks 5-6 times a week.  His 
manner was anxious.  His intelligence was below average and his 
memory functioning was impaired.  His speech was appropriate, his 
motor activity tense, and his judgment fair.  He was oriented to 
time, place, and person.  The diagnoses included PTSD, 
major depression, and panic disorder.  The GAF score again was 
50.

During a VA compensation examination in April 2009, the Veteran 
recounted his medical history and symptoms.  He noted that he was 
in constant pain that affected multiple joints, which in turn 
influenced his mood.  His symptoms included depression, social 
isolation, decreased energy, and feelings of helplessness, 
hopelessness, fleeting suicidal ideations, audiovisual 
hallucinations, and sleep impairment.  He acknowledged his 
history of substance abuse and indicated that eight months 
previously he was in trouble due to carrying a concealed weapon.  
He has been married twice.  His first marriage lasted 20 years 
and his second for two and a half years.  He spends time with his 
grandchildren and stays mostly at home.  

On objective mental status examination, his mood was dysthymic 
and affect flat.  There was psychomotor retardation.  He became 
anxious easily.  His thought process was slow and he had trouble 
with speech.  He repeated himself several times.  The examiner 
noted there was a question of cardiovascular accident in the 
past.  The Veteran's behavior was appropriate.  His thought 
content showed no delusions, but there were questionable 
audiovisual hallucinations.  He also reported a flashback 
involving a dead soldier who had committed suicide.  There was 
cognitive impairment.  He showed fairly intact insight and 
judgment.



In summarily commenting on the Veteran's symptomatology, the 
examiner noted that the depression included difficulty in 
socializing, sleep impairment, irritability, suicidal ideation, 
as well as decreases in energy, motivation, and interest in 
activities.  It was further noted that other psychiatric 
manifestations were secondary to a personality disorder (which is 
not service connected).  Furthermore, it was noted the Veteran 
had borderline intellectual functioning (IQ), considered less 
than average.  The examiner found that, overall, the Veteran's 
level of occupational and social functioning was moderate to 
severe.  Further, that his major depression along with his 
service-connected physical disabilities made it unlikely that he 
would be able to sustain employment.  

This April 2009 VA examiner, however, was also able to 
differentiate and delineate the extent of symptoms the Veteran 
experiences as a result of his depression (versus the mixed 
personality disorder and borderline intellectual functioning).  
Specifically regarding the depression, this examiner assigned a 
GAF score of 55, so, according to the DSM-IV, indicative of 
"moderate" social and occupational impairment rather than 
"severe".  The Veteran similarly received a GAF score of 60 for 
his mixed personality disorder and 55 for his borderline 
intellectual functioning, although that additional disability, as 
this VA examiner also acknowledged, is not service connected and 
therefore cannot be used to assign a higher rating for the 
depression because this additional disability is not part and 
parcel of the depression.

Further, when comparing the Veteran's reported symptoms with 
those required for a higher evaluation of 50 percent, for the 
most part, his symptoms have been attributed to his personality 
disorder or borderline IQ, rather than specifically to his 
service-connected depression.  His reported speech impairment 
(circumstantial, circumlocutory, or stereotyped speech) has been 
attributed to his borderline IQ.  There has been mild 
intermittent memory impairment reported in the past, however, his 
cognitive impairment has not been attributed to his depression, 
more so also to his borderline IQ.  Regardless, his memory 
impairment has not been shown to be limited to retention of only 
highly learned tasks, much less marked by memory loss for close 
relatives, or his own occupation or name.  

While he has reported experiencing panic attacks, it has not been 
actually observed by any examiner, so not clinically confirmed.  
It also has not been shown that his depression has caused 
impairment of judgment or problems with abstract thinking.  He 
was well oriented, rather than disoriented.  He had no 
obsessional rituals.  For the most part, he did not neglect his 
personal appearance.  While there is reported evidence of sleep 
impairment, depressed moods and anxiety, a 30 percent evaluation 
takes into consideration increased symptoms during periods of 
significant stress.  It appears that he is able to function 
independently, appropriately, and effectively.  The Board 
therefore concludes that his symptoms, on the whole, more nearly 
approximate the criteria for a 30 percent rating - rather than, 
say, a higher 50 or 70 percent rating.  See 38 C.F.R. § 4.7.

Further, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds no evidence that the 
Veteran's depression has markedly interfered with his ability to 
work, meaning above and beyond that contemplated by his 30 
percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  Even the 
Veteran readily admits that he retired from his last job, not 
because of his depression, rather because of other unrelated 
factors.  And the RO has since, in its May 2009 decision, granted 
his claim for a TDIU, so acknowledged that he is unemployable 
when considering the combined effect of all of his service-
connected disabilities, not just his depression, on his ability 
to obtain and maintain substantially gainful employment.



Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for his depression by 
the regular rating schedule.  His evaluation and treatment for 
this condition has been primarily, if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So a referral to the Under Secretary for Benefits or 
the Director of VA Compensation and Pension Service for extra-
schedular consideration is unwarranted.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

III.  SMP

The Veteran is alleging two basis of entitlement to this 
additional benefit, that he needs regular A&A or is HB.  

Increased pension is payable to a Veteran by virtue of the need 
for such assistance.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.351(a)(1).  The need for aid and attendance means being 
helpless or nearly so helpless as to require the aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502(b); 38 
C.F.R. § 3.351(b).  The Veteran will be considered to be in such 
need if he:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).

The following basic considerations are critical in determining 
the need for the regular aid and attendance of another person:  
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
Veteran from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be found 
to exist before a Veteran meets the criteria for the regular aid 
and attendance of another person.  The particular personal 
function which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It is 
only necessary that the evidence establishes that the Veteran is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.  See 38 C.F.R. § 3.352(a).

The criteria for determining whether a Veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that the Veteran 
remain in bed.  The fact that a Veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  See 38 C.F.R. § 3.352.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it 
was mandatory for VA to consider the enumerated factors under 38 
C.F.R. § 3.352(a); that eligibility required at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" which 
a Veteran is unable to perform should be considered in connection 
with her/his condition as a whole, the "particular personal 
function" must be one of the enumerated factors.



Turning back now the facts and circumstances of this particular 
case.  Service connection is in effect for bilateral pes planus, 
major depressive disorder, degenerative joint disease (DJD) of 
the left and right knees, and chronic sprains of the left and 
right ankles.  In addition, though not also service connected, 
the Veteran suffers from chronic low back pain with DJD, a 
bilateral leg disorder, tinnitus, bilateral hearing loss, and 
mental impairment due to psychosis, personality disorder, panic 
disorder, schizophrenia, and PTSD.  He also has coronary artery 
disease (CAD), lumbago, hyperglycemia, cervical radiculopathy, a 
hernia, and residuals of a gunshot wound to his abdomen, which 
also are not service-connected disabilities.

Over the years the Veteran has undergone numerous VA examinations 
in order to assess his need for aid and attendance.  In March 
1997, he reported eye, leg and lower back pain.  On examination, 
he was considered well developed and well nourished.  In 
describing his gait it was noted that he had limping in both 
legs.  He had a tendency to stoop forward.  He was blind in his 
right eye.  There was some limited lumbar spine motion.  He had 
good strength, coordination and range of motion in his upper and 
lower extremities.  Although there was pain and weakness in his 
lower legs, he was able to walk 500 yards with a cane.  He also 
was able to cook, travel, wash dishes, run a vacuum cleaner, and 
go to the grocery store.  He was as well able to perform self 
care - including feeding himself, fastening his clothes, bathing 
and shaving.  He was able to manage his own affairs, too. 

During a VA examination in October 2001, it was noted that he 
wore leg braces and used a cane to ambulate.  In the winter, he 
reported that he had to use crutches.  He did not need an 
attendant, was not hospitalized, and not permanently bedridden.  
He appeared to manage his financial affairs.  In regard to the 
capacity to protect himself, he reported severe arthritis.  He 
occasionally had poor balance affecting his ability to walk.  He 
did not have any problems with dizziness or incontinence.  During 
the objective clinical portion of that examination, it was 
observed that he was obese and in no distress.  He had full range 
of motion of his upper extremities and was able to feed himself, 
fasten his clothing, bathe, shave, and attend to his toilet 
functions.  In his lower extremities he had slight decrease in 
the range of motion with a limping gait.  There was mild edema of 
his ankles.  There was no muscle atrophy, contractures, weakness, 
or lack of coordination.  There were no spine, trunk, or neck 
problems.  The frequency and circumstances under which he would 
be able to leave his premises was dependent on his ability to 
ambulate at the time.  

During the most recent VA general medical examination in April 
2009, similar findings were reported.  The Veteran complained of 
pain, weakness, swelling, and stiffness in both knees and ankles.  
He also indicated he wore knee braces, but he did not bring them 
that day.  He walked with a cane.  He noted that he underwent 
knee surgery in 2006.  He was able to stand unassisted after 
several attempts.  He reported that he would be able to stand for 
ten minutes.  On examination, he had full extension and 0-100 
degrees of knee motion.  There was moderate instability.  There 
was mild tenderness in his ankles.  There was objective evidence 
of painful motion and tenderness of his feet.  He had flat feet.  
There was almost 15 degrees of valgus deformity of the Achilles 
tendon, which was not correctable by manipulation.  There were no 
abnormalities noted on neurological examination.  The examiner 
commented that the Veteran is completely independent in his 
activities of daily living; he could take care of himself.  He 
did not need aid and attendance and he is not housebound due to 
his current medical condition, including his service-connected 
and non-service-connected disabilities.  

Based on these examiner's conclusions, the Board finds the 
preponderance of the evidence is against the Veteran's claim for 
SMP based on his purported need for regular aid and attendance.  
These examiners have expressly discounted the notion that he 
needs regular aid and attendance.  Regarding the first two § 
3.351(c) criteria, that of blindness or near blindness, and of 
confinement to a nursing home due to mental or physical 
incapacity, the Board notes that neither are met at this time.  
Although the Veteran is blind in his right eye, the April 2009 VA 
examiner noted the acuity of vision and field of vision in his 
left eye were grossly intact.  Additionally, at all times during 
the pendency of this appeal, the Veteran has lived at home and 
has not required confinement to a nursing home.



The Veteran also does not meed the criteria to establish a 
factual need for the regular aid and attendance of another 
person.  The evidence does not suggest that he would be totally 
unable to dress or attend to his hygiene needs or perform other 
activities of daily living without the assistance of others.  
According to the numerous VA examination reports, he has no 
amputation or functional restrictions of his upper extremities.  
He is able to walk on his own, albeit with the use of a cane and, 
as he says, braces.  Finally, while he has been diagnosed with 
various psychiatric disorders, all examiners of record have found 
him to be competent to manage his household finances.  So, 
overall, the preponderance of the evidence is against granting 
SMP based on the need for regular aid and attendance.

The Board also has given consideration to whether the Veteran is 
housebound, an alternative basis of receiving SMP.  38 C.F.R. § 
3.351(d).  For this additional benefit, he must have a single 
service-connected disability evaluated as 100-percent disabling 
(not including ratings based on unemployability under § 4.17) and 
additional disability, or disabilities, independently ratable as 
60 percent or more disabling, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems.  He also must be 
permanently and substantially confined to his dwelling and the 
immediate premises.  Id.

The Veteran, as mentioned, has a TDIU (and under § 4.16(a), not 
§ 4.17), so has what amounts to the required 100 percent service-
connected rating, considering also that his service-connected 
disabilities combine to 70 percent.

Normally, this pension benefit is only applicable to Veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered to 
be permanently housebound.  However, in Hartness v. Nicholson, 
20 Vet. App. 216 (2006)., the Court indicated that the 
intersection of 38 U.S.C.A. § 1513(a) and 38 U.S.C.A. § 1521 
result in a SMP being applicable to a Veteran with the requisite 
service if, in addition to being at least 65 years old, he has at 
least a 60 percent rating or is considered permanently housebound 
as defined under 38 U.S.C.A. § 1502(c) without the showing of a 
permanent and total disability.

Here, though, there is no evidence indicating or even suggesting 
the Veteran is housebound.  He is not substantially confined, as 
a result of his disabilities, to his dwelling and the immediate 
premises, nor is he institutionalized due to his disabilities 
such that he is confined to the ward or clinical area.  
38 C.F.R. § 3.351(d).  And as the preponderance of the evidence 
is against his claim, the benefit of the doubt doctrine is 
inapplicable.  38 C.F.R. § 4.3.  See also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

A higher 30 percent rating is granted for the depression as of 
September 29, 1998 (so earlier than the current November 2, 2006, 
effective date for this higher rating), subject to the statutes 
and regulations governing the payment of VA compensation.

However, the appeal for a rating higher than 30 percent for the 
depression, either prior to or since November 2, 2006, is denied.

SMP based on the need for A&A or on account of being HB also is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


